DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12 – 15 directed to an invention (Group II) non-elected without traverse.  Accordingly, claims 12 – 15 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims 12-15 have been cancelled.

Drawings
The drawings were received on January 24, 2022.  These drawings are acceptable.

Allowable Subject Matter
Claim(s) 1, 3 – 11, and 16 – 20 are allowed.

Applicant has amended independent claim 1 in response to the office action mailed on November 01, 2021. Claims 16 – 20 have been allowed in the previous office action mailed on November 01, 2021.  The amendment and arguments found on pages 4 – 9 of the response are sufficient to overcome the previous rejection. As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

The following is a statement of reasons for the indication of allowable subject matter:
 With regard to claim 1, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “wherein the second circuit breaker includes a second solid state switch and the second circuit breaker is further structured to open the second solid state switch to interrupt the current flowing to the first circuit breaker in response to receiving the request from the first circuit breaker.”

With regard to claim 16, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “detecting a failure mode by a first circuit breaker, the failure mode comprising a failure to open a first solid state switch of the first circuit breaker.”
Claim(s) 17 – 20 are allowed by dependence on claim 16.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/N.B./Examiner, Art Unit 2836

						/JARED FUREMAN/                                                                 Supervisory Patent Examiner, Art Unit 2836